[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                             SEPT 19, 2006
                             No. 05-14799                  THOMAS K. KAHN
                       ________________________                CLERK


                  D. C. Docket No. 02-02445-CV-LSC-NE

JEANNETTE ROGERS DULAN,


                                                            Plaintiff-Appellant
                                                               Cross-Appellee,

                                   versus

HUNTSVILLE HOSPITAL ASSOCIATION, INC.,
ANDERSHOCK, Dr.; M.D.; Emergency Room
Physician of dft Huntsville Hospital,

                                                         Defendants-Appellees
                                                             Cross-Appellant.

                       ________________________

                Appeals from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                           (September 19, 2006)

Before BIRCH, PRYOR and FAY, Circuit Judges.

PER CURIAM:
      After conducting oral argument, thoroughly reviewing the briefs of the

parties and the record in this case, we discern no error on the part of the district

court in awarding judgment to the defendants in this case.        Accordingly, the

judgment of the district court is AFFIRMED.




                                         2